[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. See Opinion and Judgment Entry. [NADER] (FORD) (CHRISTLEY)
CIVIL:
A trial court did not err by determining that an automatic stay provided by the Bankruptcy Code did not apply to proceedings in conjunction with a citation to file an account pursuant to R.C.2109.31 because the purpose of the citation proceeding is not to obtain property from appellant, but to compel appellant to fulfill his statutory obligation.